UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                   February 3, 2015
                             No. 12-3343

                           MINIKAN WRETH JOHNSON,
                                           Petitioner

                                          v.

        ATTORNEY GENERAL OF THE UNITED STATES OF AMERICA,
                                                   Respondent
                      (Agency No. 079-925-413)

Present: HARDIMAN, SCIRICA and ROTH, Circuit Judges

      1. Motion by Respondent to Clarify or Amend Decision of December 17, 2014.
      2. Response in Opposition by Petitioner to Motion to Clarify or Amend Decision
         of December 17, 2014.

                                                      Respectfully,
                                                      Clerk/tmm
_________________________________ORDER________________________________
The foregoing motion to clarify or amend the decision of December 17, 2014 is granted.
Upon further review, the Court will issue an amended opinion. The amended opinion
does not affect the entry of judgment.


                                                     By the Court,

                                                     s/Anthony J. Scirica
                                                     Circuit Judge

Dated: June 16, 2015
tmm/cc: Herbert C. Shelley, Esq.
Jessica L. Urban, Esq.
Jeffrey Bernstein, Esq.
Margaret A. O’Donnell, Esq.
Ann C. Varnon, Esq.